DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation where the flange is “detachably fixed to a furnace wall disposed inside a pressure vessel”, as recited in claims 1 and 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Materne (US 4752303 A) in view of Heitmann (US 20180292088 A1).
Regarding claim 1, Materne discloses a burner comprising: 
an oxygen containing gas supply pipe (outer tube 1, Fig. 1) that supplies oxygen containing gas into a furnace (abstract): 
a fuel supply pipe (middle tube 2 or inner tube 3) that is coaxially located inside the oxygen containing gas supply pipe so as to supply a fuel (synthesis gas/carbon) and oxygen containing gas (abstract):
 a cooling pipe (11+14) disposed so as to surround the oxygen containing gas supply pipe: and 
a flange (12) to which the oxygen containing gas supply pipe and the cooling pipe are fixed, and is fixed to a furnace wall disposed inside a pressure vessel (the flange is fixed, i.e., stationary, relative to the inner chamber wall of the pressure vessel 13; the burner with the flange 12 is also capable of being fixed to any furnace wall that is disposed inside a pressure vessel; note: the invention of claim 1 is for a burner and not a burner + pressure vessel so a pressure vessel is not required of the claim) 

Materne fails to disclose: 
wherein the flange is detachably fixed to a furnace wall, 
wherein a furnace inner tip portion of the cooling pipe is located a predetermined length from a tip portion of the oxygen containing gas supply pipe, and
wherein the furnace inner tip portion of the cooling pipe protrudes inward of the furnace from the tip portion of the oxygen containing gas supply pipe.

Materne fails to disclose wherein the flange is detachably fixed to a furnace wall. However, it would have been obvious wherein the flange is detachably fixed to the furnace wall so that the burner can be removed from the furnace, and be cleaned, serviced, and replaced if necessary.  See MPEP 2144.04 (V) (C).

Heitmann teaches a burner, comprising: a cooling pipe (100, Fig. 7) disposed so as to surround the burner (13+17), 
wherein a furnace inner tip portion of the cooling pipe (e.g., a downstream most portion of the cooling pipe) is located a predetermined length from a tip portion of the burner (outlet of the burner 17), and
wherein the furnace inner tip portion of the cooling pipe protrudes inward of the furnace from the tip portion (17) of the burner.  The purpose of the cooling pipe is to protect the furnace facing end of the burner (para. 2)
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Materne wherein a furnace inner tip portion of the cooling pipe is located a predetermined length from a tip portion of the oxygen containing gas supply pipe (i.e., the tip of the burner), and wherein the furnace inner tip portion of the cooling pipe protrudes inward of the furnace from the tip portion of the oxygen containing gas supply pipe.  The motivation to combine is to cool the tip of the burner from the heat of the flame  

Regarding claim 3, Materne discloses a gasifier comprising: the burner according to Claim 1 (see Field of the Invention).
Regarding claim 4, modified Materne discloses (see rejection of claim 1 for citations unless otherwise noted) a burner attaching method for a burner including an oxygen containing gas supply pipe that supplies oxygen containing gas into a furnace, a fuel supply pipe that is coaxially located inside the oxygen containing gas supply pipe so as to supply a fuel and oxygen containing gas, a cooling pipe disposed so as to surround the oxygen containing gas supply pipe, and a flange to which the oxygen containing gas supply pipe and the cooling pipe are fixed, and which is detachably fixed to a furnace wall disposed inside a pressure vessel, wherein a furnace inner tip portion of the cooling pipe is located a predetermined length from a tip portion of the oxygen containing gas supply pipe, and wherein the furnace inner tip portion of the cooling pipe protrudes inward of the furnace from the tip portion of the oxygen containing gas supply pipe,
the method comprising: 
a supply pipe fixing step of fixing the oxygen containing gas supply pipe to the flange (Fig. 1): 
a cooling pipe fixing step of fixing the cooling pipe to the flange (Fig. 1): andApplication No. Not Yet AssignedDocket No. P19059OUSOO 
a flange fixing step of detachably fixing the flange to the furnace wall after the supply pipe fixing step and the cooling pipe fixing step (not explicitly stated but this is inherently disclosed since it is not possible to fix the flange to the furnace wall without first fixing the supply pipe and cooling pipe to the flange; this is because the cooling pipe 11 is a single piece pipe and is integrally attached to the outer pipe 1), wherein a position where each of the oxygen containing gas supply pipe and the cooling pipe protrudes inward of the furnace is managed through the flange fixing step (Fig. 1).  

Regarding claim 5, Materne discloses 
a transportation step of transporting the flange to which the oxygen containing gas supply pipe and the cooling pipe are fixed (this step is inherently disclosed because the flange with the pipes must be transported to the furnace 13), 
wherein the supply pipe fixing step and the cooling pipe fixing step are performed at a factory (this step can be performed at a factory), and 
wherein the flange fixing step is performed at a job site (this step can be performed at a job site) where the oxygen containing gas supply pipe and the cooling pipe are installed in a combustion furnace having the furnace wall, after the transportation step (the pipes with the flange must be transported to the furnace before it is installed in the combustion furnace).  
Note: the location (e.g., a factory) of performing said steps is not a patentably distinct feature.  It does not alter the burner attachment method in any way.  The steps could be performed (with no change in effect) in a warehouse, a building, or outdoor.  Moreover, it would have been obvious to fix the pipes to the flange at a factory because a factory is a place for assembling together parts.  And it would have been obvious to fix the flange to the furnace at a job site because that is where the furnace would be located.  
Regarding claim 6, Materne discloses a gasifier comprising: the burner according to Claim 2 (see Field of the Invention).
























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762